Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 1 of 13
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             October 26, 2020
                                                                            David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        SAVAGE SE                    §   CIVIL ACTION NO.
        OPERATIONS, LLC,             §   4:19-cv-01681
                  Plaintiff,         §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        WARTSILA NORTH               §
        AMERICA, INC, et al,         §
                  Defendants.        §


        MEMORANDUM AND ORDER COMPELLING ARBITRATION

            The motion to compel arbitration of this action is granted.
       Dkt 14. All claims are stayed until the arbitral proceedings
       conclude.
                1. Background
            This case arises under maritime law. It concerns damage to
       the Sulphur Enterprise, a ship owned by Plaintiff Savage SE
       Operations, LLC. The damage resulted from a fire allegedly
       caused by defective work performed by Defendants Wartsila
       North America, Inc and Wartsila Corporation (together,
       Wartsila) when overhauling one of the ship’s engines. See Dkt 1
       at ¶¶ 10–14.
            Wartsila submits two declarations to explain and verify the
       background of this dispute. One is from David Smith, who is its
       marine sales manager. See Dkt 14-1. The other is from Spencer
       Weber, who is its field service superintendent. See Dkt 18-1.
       These declarations are consistent with the exhibits submitted by
       both parties. And they are entirely undisputed because Savage
       submitted no declarations in response.
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 2 of 13




            The record reflects that Wartsila had performed work under
       contract with Savage on at least eleven prior occasions. See Dkt
       14-1 at ¶ 19 (Smith declaration); see also Dkts 15, 16, and 17
       (prior contracts). As to the now-disputed overhaul work,
       representatives of Savage initially contacted Wartsila in the Fall
       of 2017 to request that Wartsila perform the work. See Dkt 14-1
       at ¶¶ 3–4. The exchanges between the parties leading to the
       contractual services that Wartsila later provided were somewhat
       complicated, to say the least.
            Wartsila sent an email on December 20, 2017 with an initial
       “Field Service Offer” offering to do the work once the Sulphur
       Enterprise was in dry dock. See Dkt 14-2. The attached offer
       (designated SO-6842-1) referenced the product numbers of all
       three engines, sequentially specified as DG#1, DG#2, and
       DG#3. See Dkt 14-3 at 1.
            Savage then requested on January 5, 2018 that Wartsila
       perform the overhauls while the ship was in transit. See Dkt 14-1
       at ¶ 5 (Smith declaration). Wartsila explained that only one engine
       could be done in transit due to logistical issues. Savage then
       requested two field service offers—one to overhaul a single
       engine in transit, and one to overhaul the other two in dry dock.
       Ibid.
            Wartsila sent Savage the two requested service quotes on
       January 9th. The email clearly indicated that one offer (designated
       SO-07464-1) was “to overhaul one engine pre-dry dock with a
       riding crew.” Dkt 14-4 at 1. That offer referred specifically to the
       product number corresponding to the engine specified as DG#1.
       See Dkt 14-5. The other (designated SO-06842-2) replaced the
       prior offer and was “to overhaul the other two engines in dry
       dock.” Dkt 14-4 at 1. That offer referred to the “Customized
       Overhaul of Auxiliary Engines (2 units)”—but then again
       referenced the product numbers of all three engines. Dkt 14-6 at
       1, 4–5.
            Each of these offers contained the standard terms and
       conditions by which Wartsila makes all of its offers. These
       provide for arbitration of disputes as follows:
                Any controversy, claim or dispute between the
                parties hereto arising out of or related to this



                                        2
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 3 of 13




                Contract shall be submitted to the International
                Court of Arbitration of the International
                Chamber of Commerce for final and binding
                arbitration in accordance with the Rules of
                Arbitration of the International Chamber of
                Commerce by three (3) arbitrators appointed in
                accordance with the said Rules. The arbitration
                proceedings shall be in the English language
                and shall take place in Paris, France.
       Dkt 14-3 at 19; Dkt 14-5 at 22; Dkt 14-6 at 22.
            Savage accepted SO-7464-1 and provided Purchase Order
       SE180116-01 to Wartsila by email on January 16th. See Dkt 14-9.
       The email from Savage indicated that this work would be
       performed on the product number corresponding to DG#1. Id
       at 2. Wartsila confirmed receipt that same day and again attached
       a copy of its terms and conditions. Id at 1.
            But Savage then provided express instructions on January
       21st to perform the overhaul work on DG#3—not DG#1 as
       specified in the prior email. See Dkt 18-1 at ¶ 5 (Weber
       declaration); see also Dkt 14-1 at ¶ 5 (Smith declaration). That
       work commenced the following day while the ship remained at
       sea and in transit. See Dkt 18-1 at ¶ 2. The work on DG#3 then
       halted on February 5th because the engine was in worse
       condition than expected, requiring delay until the Sulphur
       Enterprise docked and necessary parts were brought on board. Id
       at ¶ 6.
            Wartsila then sent an email on February 9th to replace and
       update SO-6842-2. See Dkts 14-11. The scope of work of the
       revised offer (designated SO-6842-3) was again indicated as
       “Customized Overhaul of Auxiliary Engines (DG # 1 & 2).”
       Dkt 14-12 at 4. But like before, the revision referenced the
       product numbers of all three engines. Id at 1. And again, the
       revised offer came with Wartsila’s standard terms and conditions,
       including the arbitration clause. Id at 17.
            Savage noted an issue with its “limited credit” by email of
       February 9th. Dkt 14-13 at 1–2. Wartsila instructed Savage to
       submit a new purchase order to accept the revised offer terms on




                                      3
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 4 of 13




       SO-6842-3. See Dkt 14-13 at 1. Savage responded by email of
       February 16th with “please use PO#: E2FC.” Ibid.
            Wartsila notes by declaration that reference to that purchase
       order number is “not an actual hard copy purchase order.” Dkt
       14-1 at ¶ 13 (Smith declaration). Wartsila requested by email
       dated February 28th that Savage send a hard copy for SO-6842-3
       and eleven other outstanding purchase orders. See Dkt 14-14; see
       also Dkt 14-1 ¶ 15. Wartsila requested that Savage include
       language including the “quote number, your PO number and
       accepting our Terms and Conditions, and acknowledging that all
       FS orders may be subject to change orders throughout the job
       should we find something unexpected.” Dkt 14-14 at 2. Savage
       did so on March 8th, sending Wartsila ten hard-copy purchase
       orders by email. See Dkt 14-16; see also 14-1 at ¶ 16. But Savage
       failed to include a hard-copy purchase order for SO-6842-3. Ibid.
            The overhaul work on DG#3 then resumed on February
       21st while the Sulphur Enterprise was dockside. See Dkt 18-1 at ¶¶
       8–9 (Weber declaration). Work on DG#1 began on February
       24th. Id at ¶ 10. And work began on DG#2 on March 6th after
       the ship entered dry dock. Id at ¶ 12. Wartsila completed the
       overhauls of DG#1 and DG#3 before dry dock ended on May
       3rd. Id at ¶¶ 12–13. Savage decided to complete work on DG#2
       after the Sulphur Enterprise returned to service. Id at ¶ 12.
            A fire broke out in the engine room as the ship entered the
       Port of Galveston four days later on May 7th. See Dkt 1 at ¶ 10.
       Savage alleges that this was caused by defective work performed
       by Wartsila when overhauling the fuel rack and other machinery
       on DG#3 between April 16th and April 25th. Id at ¶ 13; see also
       Dkt 22 at 15–24 (Wartsila on-site daily reports).
            Savage brought causes of action against Wartsila for
       negligent performance of maritime contract, breach of contract,
       and “breach of warranty and/or breach of workmanlike
       performance.” Dkt 1 at ¶¶ 24–27. Wartsila moved to compel
       arbitration under its standard terms and conditions. Dkt 14.
       Savage filed an amended complaint with permission to add a
       subcontractor as an additional party. Dkt 31. This amendment
       didn’t affect the presentation of the motion, which by then was
       fully briefed.




                                       4
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 5 of 13




                  2. Legal Standard
            The Federal Arbitration Act provides, “A party aggrieved by
       the alleged failure, neglect, or refusal of another to arbitrate under
       a written agreement for arbitration may petition any United States
       district court which, save for such agreement, would have
       jurisdiction under title 28, in a civil action or in admiralty of the
       subject matter of a suit arising out of the controversy between
       the parties, for an order directing that such arbitration proceed in
       the manner provided for in such agreement.” 9 USC § 4. This
       permits a party to file a motion to compel arbitration when an
       opposing party “has failed, neglected, or refused to comply with
       an arbitration agreement.” American Bankers Insurance Co of Florida
       v Inman, 436 F3d 490, 493 (5th Cir 2006).
            To determine whether to enforce an arbitration agreement,
       the court first determines whether there is a valid agreement to
       arbitrate and then considers whether the subject dispute falls
       within the scope of that agreement. Edwards v Doordash Inc, 888
       F3d 738, 743 (5th Cir 2018), citing Klein v Nabors Drilling USA
       LP, 710 F3d 234, 236 (5th Cir 2013). The court must compel
       arbitration if both elements are satisfied unless there is a federal
       statute or policy to the contrary. See Sherer v Green Tree Servicing
       LLC, 548 F3d 379, 381 (5th Cir 2008).
            Two important clarifications pertain to the consideration of
       validity at the first step. First, federal courts don’t consider general
       challenges to the validity of the entire contract at this stage, which
       pertains only to a motion to compel arbitration. Buckeye Check
       Cashing, Inc v Cardegna, 546 US 440, 449 (2006). This is because an
       arbitration agreement is severable from the underlying contract
       under Section Two of the Federal Arbitration Act. Rent–A–
       Center, W, Inc v Jackson, 561 US 63, 70–71 (2010). The question is
       whether the challenge is directed to the contract as a whole or to
       the arbitration agreement itself. So long as it is to the former, it
       doesn’t prevent a court from considering and enforcing a specific
       agreement to arbitrate. Ibid. And if the court determines that a
       valid arbitration agreement exists, any remaining arguments that
       target the validity of the contract as a whole are questions for the
       arbitrator. Edwards, 888 F3d at 744, citing Lefoldt ex rel Natchez




                                          5
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 6 of 13




       Regional Medical Center Liquidation Trust v Horne, LLP, 853 F3d 804,
       814 (5th Cir 2017).
            Second, courts must distinguish between arguments
       attacking the validity or enforceability of a contract—which must be
       heard by the arbitrator—from arguments challenging the
       formation or existence of a contract. Arnold v Homeaway, Inc, 890 F3d
       546, 550 (5th Cir 2018). Questions of contract formation and
       existence are for the court to decide. Edwards, 888 F3d at 744,
       citing Kubala, 830 F3d at 202.
            In deciding both the validity of the arbitration agreement and
       its scope, courts apply ordinary principles of state contract law.
       Kubala, 830 F3d at 202, citing Carey v 24 Hour Fitness, USA, Inc,
       669 F3d 202, 205 (5th Cir 2012).
                 3. Analysis
            Savage wishes to avoid arbitration. It argues that no contract
       with an arbitration clause was formed as to the work on DG#3.
       It further asserts that—even if such contract does exist—the
       work performed on DG#3 doesn’t fall within the scope of the
       terms and conditions. In the alternative, Savage seeks discovery
       and trial on contract formation. These positions all lack merit.
                      a. Contract formation
            The Fifth Circuit holds that “a contract for the repair of a
       vessel is a maritime contract, governed by general maritime law.”
       One Beacon Insurance Co v Crowley Marine Services Inc, 648 F3d 258,
       262 (5th Cir 2011). Maritime law is a distinct body of law (both
       substantive and procedural) that governs navigation and
       shipping. It “stems from the maritime jurisprudence of the
       federal courts” and is “an amalgam of traditional common law
       rules, modifications of those rules, and newly created rules.”
       1 Thomas J Shoembaum, Admiralty & Maritime Law §§ 5-1, 5:14
       (6th ed 2018), quoting East River Steamship Corp v Transamerica
       Delaval, Inc, 476 US 858, 864–65 (1986). Modern maritime law is
       interwoven with historical admiralty jurisdiction. Claims at law
       and at maritime are now substantively and procedurally similar,
       but they converged from a tangled past. See generally Coronel v
       AK Victory, 1 F Supp 3d 1175, 1182–90 (WD Wash 2014).




                                        6
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 7 of 13




            A court must first apply general maritime law, which is
       federal law. International Marine, LLC v FDT, LLC, 619 F Appx
       342, 349 (5th Cir 2015). “Applying federal law in the contract
       context includes looking to ‘principles of general contract law’
       that can be found in treatises or restatements of the law.” Ibid,
       quoting University of Texas System v United States, 759 F3d 437, 443
       (5th Cir 2014). State contract law also applies where “not
       inconsistent with admiralty principles.” Ham Marine Inc v Dresser
       Industries Inc, 72 F3d 454, 459 (5th Cir 1995), citing Koninklyke
       Nederlandsche Stoomboot Maalschappy NV v Strachan Shipping Co, 301
       F2d 741, 743 (5th Cir 1962).
            Principles of both general contract law and Texas law
       recognize the Restatement (Second) of Contracts as instructive
       on basic contract formation. It defines a contract as a “promise or
       a set of promises for the breach of which the law gives a remedy,
       or the performance of which the law in some way recognizes as
       a duty.” Restatement (Second) of Contracts § 1 (1981). This
       depends on there being both an offer and an acceptance. An offer
       or promise is “a manifestation of intention to act or refrain from
       acting in a specified way, so made as to justify a promisee in
       understanding that a commitment has been made.” Montgomery
       County Hospital District v Brown, 965 SW2d 501, 502 (Tex 1998),
       quoting Restatement (Second) of Contracts § 2(1) (1981).
       Acceptance is then a “manifestation of assent to the terms” offered.
       Restatement (Second) of Contracts § 50(1) (1981). And a party
       may accept a promise in many ways, including by performance.
       Id at § 50(2).
            Whether a contract has been formed is a question of fact.
       Ham Marine, Inc v. Dresser Industries, Inc, 72 F3d 454, 458–59
       (5th Cir 1995). With formation established the question shifts to
       an understanding of what the contract requires of both parties.
       The best evidence is the express terms—at least where the
       contract is reflected in a written document. Restatement (Second)
       of Contracts § 203(b) (1981). But the parties’ course of dealing
       can establish or supplement the terms. Ibid. A course of dealing is
       “a sequence of previous conduct between the parties to an
       agreement which is fairly to be regarded as establishing a
       common basis of understanding for interpreting their




                                        7
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 8 of 13




       expressions and other conduct.” Id at § 223(1). The Fifth Circuit
       recognizes that parties to marine repair contracts regularly
       develop a history of business dealings that supplement their
       contracts. See Crowley Marine, 648 F3d at 265; Campbell v Sonat
       Offshore Drilling, Inc, 979 F2d 1115, 1120 (5th Cir 1992),
       superseded on other grounds by statute.
            There is no dispute that Wartsila in fact performed work on
       DG#3 aboard the Sulphur Enterprise. And there is also no dispute
       that Wartsila could have performed that work pursuant to only
       one of two offers solicited by Savage. These are SO-07464-1 and
       SO-06842-3. Each of these came with Wartsila’s standard terms
       and conditions attached—meaning further that both came with
       an express clause requiring arbitration of all related disputes. See
       Dkt 14-5 at 22; Dkt 14-12 at 17.
            The opposition by Savage attempts to say that the work was
       performed pursuant to neither of these offers—or rather, that no
       completed contract existed between the parties as to that work.
       See Dkt 22 at 1. And yet there Wartsila was, aboard the Sulphur
       Enterprise with permission from Savage performing the work on
       DG#3 as invited and instructed by Savage. No contrary contract
       or other set of differing terms is sponsored by Savage to explain
       this situation. Neither does it submit any explanatory declaration
       from a witness. And its briefing flatly acknowledges that
       “Wartsila was hired by Savage to perform an overhaul” of the
       ship’s engines. Dkt 22 at 4. That alone establishes a contract—
       and should have been enough to dispose of resistance to
       arbitration by any party seeking in good faith to understand and
       comply with its contractual obligations.
            Even so, Savage disputes formation as to both SO-7464-1
       and SO-6842-3. Dkt 22 at 12, 15. The former, it says, was fully
       formed but didn’t apply to DG#3. The latter, it says, was never
       fully formed at all. To the contrary, both apply. Perhaps the
       extent of overlap is unclear. But that makes it no less clear that
       the parties formed a contract to repair DG#3, with each potential
       option including the exact same arbitration terms.
            As to Field Service Offer SO-7464-1. There is no dispute that the
       parties formed a contract related to SO-7464-1. Savage sent an




                                         8
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 9 of 13




       email to Wartsila and attached an actual purchase order, which
       itself included the general terms and conditions. See Dkt 14-7.
            Savage seeks to avoid this contract, not by saying that there
       was no completed contract, but rather, that the contract as
       completed didn’t apply to DG#3. It points out that SO-7464-1
       doesn’t specifically reference DG#3 and refers instead only to
       the product number for DG#1. See Dkt 14-5 at 1. Wartsila
       replies that, regardless of what product number the original
       document says, the work on DG#3 had to have been performed
       under SO-7464-1 because it is the only contract that refers to
       work to be performed while the ship was at sea. And the work
       on DG#3 without dispute began at sea—specifically at the
       direction of Savage. See Dkt 14-10 (01/18/2020 email); Dkt 14-1
       at ¶ 5 (Smith declaration).
            This is sufficient to establish not only the contract, but also
       its applicability to the current dispute. Were there any doubt, it is
       a standard principle of contract law that a contract “may be
       concluded which leaves a choice to be made by one party or the
       other,” provided there be agreement as to all material terms.
       Restatement (Second) of Contracts §§ 33, 34 cmmt a (1981); see
       also T O Stanley Boot Co v Bank of El Paso, 847 SW2d 218, 221
       (Tex 1992); Coe v Chesapeake Exploration LLC, 695 F3d 311, 320
       (5th Cir 2012). Wartsila declares that it wasn’t clear at the time of
       the first contract which engine would be worked on at sea, and
       so the DG#1 product number was used as a placeholder. See
       Dkt 14-1 at ¶ 5 (Smith declaration). Savage then clarified this by
       later, specific instructions directing work to commence on
       DG#3. See Dkt 18-1 ¶¶ 3–5 (Weber declaration).
            Savage submits no declaration or evidence disputing this
       explanation of the back-and-forth between the parties leading to
       the contract. The parties clearly agreed to all material terms. So
       when Savage directed Wartsila to repair DG#3, it was only
       clarifying a term the parties intended to fill in later. See General
       Metal Fabricating Corp v Stergiou, 438 SW3d 737, 751–52 (Tex
       App—Houston [1st Dist] 2014, no pet), quoting Restatement
       (Second) of Contracts § 33 cmmt a (1981).
            The Court finds that the parties formed a contract pursuant
       to SO-7464-1, that its scope of work included overhaul work




                                        9
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 10 of 13




        performed on DG#3, and that the contract’s terms
        unambiguously call for arbitration of the dispute between the
        parties.
             As to Field Service Offer SO-6842-3. There is no dispute that the
        general terms and conditions were attached by Wartsila to
        SO-6842-3. And there is no dispute that the scope of work
        referred to all three engines—DG#1, DG#2, and DG#3.
             Savage seeks to avoid this as a contract—not by saying that
        it didn’t apply to DG#3, but rather, that no completed contract
        was ever formed as to that offer. See Dkt 22 at 13. To make that
        argument, Savage doesn’t disavow accepting that offer. It instead
        claims that its own failure to submit a hard copy of a written
        purchase order prevents any finding of acceptance of the contract
        by Wartsila. Ibid.
             Savage cites for support the initial paragraph to Wartsila’s
        general terms and conditions:
                  The Supplier’s offers are non-binding until
                  accepted and confirmed by a purchase order
                  issued by the Buyer in compliance with these
                  Conditions which is acknowledged by the
                  Supplier (any such acknowledged purchase
                  order, a “Contract”). These Conditions shall
                  form an integral part of the Contract.
        Dkt 14-12 at 13.
             Savage acknowledges that this provision doesn’t “specify the
        appropriate process for issuing a purchase order, for ‘accepting
        and confirming by a purchase order,’ or acknowledging the
        purchase order.” Dkt 22 at 5. And yet it proceeds to argue that
        “Savage did not issue a purchase order with respect to the
        defective work performed on DG#3, and Wartsila did not
        acknowledge any purchase order with respect to this defective
        work.” Ibid. It also refers to an email request by Wartsila—on
        February 12, 2018—asking that Savage submit a hard-copy
        purchase order expressly stating the purchase-order number,
        accepting the terms and conditions, and acknowledging that all
        work is subject to change orders. See Dkt 14-14. Savage argues
        that this request precludes a finding that a contract was formed—
        even though Wartsila recommenced its work on DG#3 on



                                         10
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 11 of 13




        February 21st with Savage’s knowledge and permission. See
        Dkt 22 at 13.
              Savage doesn’t dispute that it accepted SO-6842-3. Nor
        could it. See Dkt 14-13 (02/16/2018 email). And it cites no
        contractual provision or underlying principle of contract law that
        would require Savage to expressly email a hard-copy purchase
        order as a condition precedent to its acceptance. To the contrary,
        it is not uncommon for valid ship-repair contracts to be formed
        after an oral agreement or similar informal acceptance with a hard
        copy submitted after the fact. See Crowley Marine, 648 F3d at 265.
        Such general terms and conditions are enforced even in such oral
        contracts, where the counterparty was aware of and consented to
        the additional terms. Ibid. Maritime law also provides for liberal
        enforcement of external terms and conditions. Ibid.
              That is sufficient. But the record also establishes that Savage
        had previously entered into eleven contracts with Wartsila—each
        of which contained the standard terms and conditions mandating
        arbitration. See Dkt 14-1 at ¶ 19 (Smith declaration); Dkts 15, 16,
        and 17 (prior contracts). This constitutes a course of dealing for
        purposes of contractual interpretation. See Campbell, 979 F2d at
        1120. And where parties establish a course of dealing, it informs
        the terms in subsequent dealings, as derived by the parties’ intent.
        See Crowley Marine, 648 F3d at 265, citing Restatement (Second)
        of Contracts § 223 (1981). The course of dealing here shows that
        the parties’ regular practice is to use Wartsila’s terms and
        conditions. And no evidence suggests that either party viewed
        this instance as any different. There is simply no way to view
        Savage’s acceptance of Wartsila’s offer as coming with anything
        other than the same standard terms and conditions, including the
        provision on arbitration of disputes.
              Savage ultimately seeks to misdirect attention from the actual
        point at issue—its own acceptance of an offer from Wartsila.
        Quite simply, Savage emailed Wartsila to accept SO-6842-3,
        going so far as provide a purchase-order number for use. See Dkt
        14-13. It simply didn’t issue a hard copy of that purchase order
        as requested. See Dkts 14-14, 14-15. That is hardly reason to
        conclude that no contract was formed—or, more precisely, that
        a contract was formed but suddenly stripped of Wartsila’s




                                         11
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 12 of 13




        standard terms and conditions by which its offer was made and
        that had pertained to all prior contracts between the parties.
             The Court finds that Savage validly consented to the
        application of Wartsila’s general terms and conditions when
        accepting SO-6842-3 by email in accord with their prior course
        of dealing. As such, Savage agreed to be bound by the arbitration
        clause at issue here.
                      b. Scope of the arbitration agreement
             Wartsila’s standard terms and conditions state that they apply
        only to “service work” performed by “any authorized member,
        agent or representative” of Wartsila. For example, see Dkt 14-5
        at 15. Savage asserts that the work at issue was performed not by
        Wartsila, but by one of its subcontractors, Mantenimiento
        Asesoria y Servicios, SA (MAS). And so it seeks to avoid the
        arbitration clause on argument that a subcontractor isn’t an
        “authorized member, agent, or representative.” Dkt 22 at 22.
             This misunderstands the district court’s role. Its first role is
        to determine whether there’s a valid arbitration agreement. That’s
        already been established. Its second role is to determine if the
        dispute falls within the scope of the agreement. Klein, 710 F3d at
        236. That is, the court is to interpret the arbitration agreement—
        not the rest of the contract. The terms and conditions do state
        that they apply only to service work by authorized members. See
        Dkt 14-5 at 15. But the arbitration provision applies to “[a]ny
        controversy, claim or dispute between the parties hereto arising
        out of or related to this Contract . . . .” Id at 22. At the very least,
        the instant dispute is related to the at-issue contract. That is
        sufficient.
             The argument by Savage also fails on the merits even if it
        weren’t entirely misdirected. The express term subcontractor
        doesn’t appear in the listed entities, but general terms encompass
        those that are more specific. This is known as the General-Terms
        Canon, which states, “General terms are to be given their general
        meaning.” Antonin Scalia & Bryan A. Garner, Reading Law 101–
        06 (West 2012). A respected legal dictionary defines agent as
        “[s]omeone who is authorized to act for or in place of another; a
        representative.” Black’s Law Dictionary 75 (Reuters 10th ed 2009).
        It defines representative as “[s]omeone who stands for or acts on



                                          12
Case 4:19-cv-01681 Document 36 Filed on 10/26/20 in TXSD Page 13 of 13




        behalf of another.” Id at 1494. As a subcontractor, MAS was
        performing work on behalf of Wartsila within the comprehension
        of both terms.
            Simply put, the scope of the arbitration agreement covers the
        work at issue.
                      c. Request for discovery and trial
            Savage requests in the alternative a trial on contract
        formation. It also seeks extensive deposition testimony and
        written discovery in this regard as to whether work was
        performed under SO-7464-1 or SO-6842-3 and as to the specific
        scope of the work. Dkt 22 at 23–24.
            This is unnecessary. Savage hasn’t even submitted a
        declaration countering the factual predicate laid by the two
        declarations and numerous exhibits submitted by Wartsila.
        Beyond this, both SO-7464-1 and SO-6842-3 came with
        Wartsila’s standard terms and conditions, which unquestionably
        require arbitration. The Fifth Circuit holds that parol evidence is
        inadmissible where a contract is unambiguous. For example, see
        Sonat Offshore Drilling, 979 F2d at 1127.
            Arbitration must be compelled. Sherer, 548 F3d at 381.
                 4. Conclusion
            The motion to compel arbitration is GRANTED. Dkt 14.
            It is ORDERED that the claims against Wartsila North
        America, Inc and Wartsila Corporation be arbitrated in Paris,
        France in accordance with the arbitration agreement.
            The claims in this litigation are STAYED until the arbitral and
        confirmation proceedings conclude.
            SO ORDERED.


            Signed on October 26, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        13
